Citation Nr: 0327186	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a chest disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

 The veteran served on active duty from April 1993 to April 
1997.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claim.

The January 2000 rating decision also denied entitlement to 
service connection for an abdominal disorder.  The March 2000 
statement of the case (SOC) listed the abdominal disorder 
claim as one of the issues on appeal, and the April 2000 VA 
Form 9, Appeal to Board of Veterans' Appeals, reflects the 
veteran's desire to appeal all of the issues listed on the 
SOC.  The Board, however, finds that the veteran did not 
initiate an appeal of the claim of entitlement to service 
connection for an abdominal disorder.  During a March 2000 
telephone conversation with the RO, the veteran indicated 
exactly which conditions he was appealing and specifically 
indicated that he was not appealing the abdominal disorder 
issue.  Although the RO construed a hearing request as a 
notice of disagreement (NOD), the Board construes the March 
2000 report of contact as the veteran's NOD, as it makes 
clear with which specific determinations he disagrees.  
38 C.F.R. § 20.201 (2002);  Cf., Tomlin v. Brown, 5 Vet. App. 
355, 357 (1993) (oral statement at hearing met the statutory 
definition of an NOD when it was transcribed).  The veteran 
did not contend that the abdominal disorder was an issue on 
appeal at his hearing at the RO in April 2000, and this issue 
was not addressed by his representative in the Statement of 
Representative in Appeals Case or Informal Hearing 
Presentation.        


FINDINGS OF FACT

1.  The veteran does not have a current chest disorder.

2.  The veteran's pectus excavatum is a congenital or 
developmental defect, with no evidence of superimposed 
disease or injury. 


CONCLUSION OF LAW

The veteran is not entitled to service connection for a chest 
disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002), VAOPGCPREC 82-90.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  VA satisfied this duty by means 
of a May 2001 VCAA development letter, in addition to the 
discussions in the January 2000 rating decision, March 2000 
SOC, and April 2000 Hearing Officer Decision.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Under regulations issued after enactment of the 
VCAA, and effective February 22, 2002, the Board has been 
conducting evidentiary development of appealed cases 
directly.  See 38 C.F.R. § 19.9(a)(2) (2002).  Board 
development was undertaken in this case in an effort to 
obtain missing service medical records, but no additional 
records were found, except for those previously considered by 
the RO, and further attempts would be futile.  The veteran 
has not identified any other outstanding records relevant to 
the claim.  The Board notes that it need not remand the case 
to the agency of original jurisdiction because the RO has 
already considered the misplaced service medical records 
recently associated with the record.  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA examination in August 
2000.  The duty to notify and assist has been satisfied, and 
no further action is warranted.

 
II.  Service connection for a chest disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The evidence in this case establishes that although the 
service medical records document non-specific musculoskeletal 
chest pain, the veteran does not have a current chest 
disorder, and that he only has a congenital defect of the 
sternum, pectus excavatum.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  The 
veteran has been seen at Kaiser Permanente since June 2000 
for chest wall pain, but the medical evidence does not 
reflect a diagnosis of a chest disease, injury, or residual 
therefrom.  For instance, the August 2000 VA examiner stated 
that the complaints related to the upper chest musculature do 
not seem to be associated with any major disability and that 
there was no objective abnormality to account for the 
symptoms alleged.  

The veteran acknowledges that his diagnosed pectus excavatum 
preexisted service, but alleges that it was aggravated in 
service.  Under the provisions of 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 (2002), a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

The veteran's pectus excavatum, however, is not a disease or 
injury that could have been aggravated, because it is not 
considered a disease or injury.  The service and post-service 
medical records characterize pectus excavatum as a congenital 
lower sternum deformity.  Congenital or developmental defects 
are not "diseases or injuries" within the meaning of 
applicable statutes and regulations.  38 C.F.R. § 3.303(c).  
In any event, the August 2000 VA examiner found no indication 
that pectus excavatum was aggravated in service or that it in 
any way contributes to the current chest pain. 

Where during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82-90.  The 
available service medical records show no such diagnosed 
injury or disease.  As noted earlier, the service medical 
records reflect nothing more than diagnoses of chest pain of 
unspecified cause. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
CAVC's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The competent medical evidence of record does not establish 
the presence of a current chest disorder, and the Board is 
not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Likewise, the veteran's 
statements relating a current chest disorder are not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The medical evidence is found more 
probative to the issue on appeal.  See Cohen v. Brown, 10 
Vet. App. 128 (1997) (Health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.).  

Accordingly, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).

 
ORDER

Entitlement to service connection for a chest disorder is 
denied.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


